1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CONRAD WOOD,                                      )   Case No.: 1:19-cv-00100-JLT
                                                       )
12                  Plaintiff,                         )   ORDER DENYING REQUEST FOR EXTENSION
                                                       )   OF TIME
13          v.                                         )
                                                       )   (Doc. 25)
14   ANDREW BASSETT, et al.,
                                                       )
15                  Defendants.                        )
                                                       )
16                                                     )

17          On September 13, 2019, the Court ordered the plaintiff to show cause why the action should

18   not be dismissed for the failure comply with the Court’s orders and the failure to prosecute the action

19   and to serve his initial disclosures. (Doc. 24.) In response, Plaintiff requests an extension of time until

20   February 2020, as he has done previously. (Doc. 25.) He indicates in his most recent filing that his

21   release date is now November 30, 2019. (Doc. 25.)

22          The Court has previously determined in response to Plaintiff’s prior requests to extend

23   deadlines to after his release date “that Plaintiff’s anticipated release date did not support his request to

24   extend any deadlines in the action, which Plaintiff chose to commence despite his in-custody status.”

25   (Doc. 20 at 2; Doc. 24 at 1.) As the Court has already stated, when the Plaintiff filed this litigation, he

26   knew he would be in custody and, seemingly, understood that there would be burdens on prosecuting

27   this action while in jail. Despite this, he chose to proceed. The fact that he has now confronted these

28   burdens does not support his request to extend any deadlines in this case any more than his anticipated

                                                           1
1    release date does so. The Plaintiff may either dismiss this action or prosecute and comply with the case

2    deadlines. Therefore, the Plaintiff’s request is DENIED.

3
4    IT IS SO ORDERED.

5       Dated:     September 30, 2019                           /s/ Jennifer L. Thurston
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
